   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 1 of 6 PageID #:6489




                        UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash                  Lead Case: 1:18-cv-07686

This Document Relates To: FITRIYANTI, as             Honorable Thomas M. Durkin
Special Administrator of the, NIKKI BAGUS
SANTOSO, deceased

Case No.: 1:cv-20-04796
_______________________________________

      PLAINTIFF, FITRIYANTI, AS SPECIAL ADMINISTRATOR OF THE
  ESTATE OF NIKKI BAGUS SANTOSO’s MOTION TO APPROVE SETTLEMENT

       FITRIYANTI, as Special Administrator of the Estate of NIKKI BAGUS SANTOSO,

deceased by and through her undersigned attorneys, moves this Court for an Order approving the

settlement with defendant of the claim relating to the death, NIKKI BAGUS SANTOSO, and in

support thereof states as follows:

                                            FACTS

       Plaintiff’s decedent, NIKKI BAGUS SANTOSO, was a passenger on board a certain

Boeing 737 Max 8 aircraft, registration PK-LQP (“the accident aircraft”) being operated by Lion

Air as Flight JT610 from Jakarta to Pangkal Pinang, Indonesia on October 29, 2018 (“the

accident flight”).

       This matter is a wrongful death and survival action arising from the deaths of plaintiffs’

decedents following the subject aircraft’s crash into the Java Sea on October 29, 2018 during

operation of the subject flight.

                                   PLAINTIFFS’ ALLEGATIONS

       Plaintiffs filed a complaint based on products liability and negligence against defendant

manufactured, assembled and sold the accident aircraft and prepared and provided an Aircraft

Flight Manual (AFM) for the accident aircraft.


                                                 1
   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 2 of 6 PageID #:6490




       Plaintiffs allege that the accident aircraft was defective, in that among other defects,

sensors on the accident aircraft were subject to failure and to providing erroneous information to

the accident aircraft’s flight control system and that, in the event erroneous information was

provided as to angle of attack, a flight control system would cause the accident aircraft to go into

an uncommanded nose down position. Plaintiffs further allege defendant’s AFM did not warn of

this danger or provide proper instruction as to responding to such an event.

       Plaintiffs allege that as the direct and proximate result of the defective and unreasonably

dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts and omissions, the accident aircraft violently crashed into the Java Sea, causing

plaintiffs’ decedents, and all others onboard, to expire.

       Plaintiffs allege as a direct and proximate result of the defective and unreasonably

dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts or omissions, plaintiffs and other heirs and next of kin of the decedents suffered

loss of support, loss of net accumulations, loss of household services, loss of care, comfort,

companionship, guidance, and society and mental anguish, sorrow and grief as the result of the

deaths of plaintiffs’ decedents.

                                   PLAINTIFF’S DAMAGES

       The decedent NIKKI BAGUS SANTOSO was 35 years old. He was a Staff CSR

Assistant Manager at PT TIMAH in Indonesia and was earning approximately $29,000 per year.

       The decedent is survived by his wife, Fitriyanti, age 31 and three minor children,

R.F.R.(age 10), R.F.D. (age 6), and R.F.K. (age 2).




                                                  2
   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 3 of 6 PageID #:6491




                                  DEFENDANT’S DEFENSES

       Defendant Boeing denies that the accident aircraft was defective and further denies that

any act or omission by it proximately caused this crash.

                                 SETTLEMENT AGREEMENT

       Counsel for this plaintiff and counsel for defendant engaged in a mediation before retired

Cook County Circuit Court Chief Judge O’Connell and have reached an agreement to settle the

claims of this plaintiff against defendant.

       As a condition of the settlement, plaintiff has agreed to keep the amount of the settlement

confidential.

       In negotiating this settlement, plaintiffs’ counsel considered the strength of plaintiff’s

action against this defendant and the defendant’s defenses, including its potential forum non

conveniens defense.

       Plaintiffs’ counsel is experienced in the representation of families of victims of

international airplane accidents. Specifically, plaintiff’s counsel has represented Indonesian

victims in other fatal air crash accidents occurring in Indonesia. Plaintiff’s counsel believes the

settlement amount is fair and reasonable under all the above-stated considerations.

       The mediator Judge O’Connell has a great deal of experience as a judge in aviation

matters and this mediator also believes this is a reasonable settlement.

       Plaintiff’s counsel has fully explained all the above facts to plaintiff and plaintiff agrees

that the settlement amount is fair and reasonable, and plaintiff seeks the Court’s approval of this

settlement.




                                                 3
   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 4 of 6 PageID #:6492




       WHEREFORE, plaintiff prays that this Court enter an Order:

       a.     approving the settlement of the claims of plaintiff against defendant;

       b.     approving the settlement allocation for decedent’s three minor children as detailed

              in the Closing Statement which has been filed under seal;

       c.     dismissing this action with prejudice and without costs against defendant and

              retaining jurisdiction to effectuate settlement; and providing plaintiff with such

              other relief as this Court may deem just.

Dated: September 17, 2020.

                                            Respectfully submitted,

                                            /s/ Steven C. Marks
                                            Steven C. Marks
                                            Fla Bar No. 516414
                                            Kristina M. Infante
                                            Fla. Bar No. 112557
                                            PODHURST ORSECK, P.A.
                                            Attorneys for Plaintiffs
                                            Suntrust International Center
                                            Suite 2300
                                            One S.E. Third Avenue
                                            Miami, FL 33131
                                            358-2800/Fax (305) 358-2382
                                            smarks@podhurst.com
                                            Admitted Pro Hac Vice

                                            -and-

                                            Andrew T. Hays
                                            HAYS FIRM LLC
                                            200 N. LaSalle Street, Suite 2150
                                            Chicago, IL 60601
                                            (312) 626-2537
                                            ahays@haysfirm.com
                                            Atty. # 46467
                                            Local Counsel




                                               4
   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 5 of 6 PageID #:6493




                              CERTIFICATE OF SERVICE

       Steven C. Marks, an attorney, certifies that he served Plaintiff FITRIYANTI’s Motion to

Approve Settlement upon all counsel of record via CM/ECF on September 17, 2020.



                                           /s/ Steven C. Marks
                                           Steven C. Marks, Esq.
                                           Attorneys for Plaintiffs




                                              5
   Case: 1:18-cv-07686 Document #: 733 Filed: 09/17/20 Page 6 of 6 PageID #:6494




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash                 Lead Case: 1:18-cv-07686

This Document Relates To: FITRIYANTI, as            Honorable Thomas M. Durkin
Special Administrator of the, NIKKI BAGUS
SANTOSO, deceased

Case No.: 1:cv-20-04796
_______________________________________

  [PROPOSED] ORDER ON PLAINTIFF, FITRIYANTI, SPECIAL ADMINISTRATOR OF THE
     ESTATE OF NIKKI BAGUS SANTOSO’S MOTION TO APPROVE SETTLEMENT

       THIS CAUSE having come before the Court on Plaintiff, FITRIYANTI, as Special

Administrator of the Estate of NIKKI BAGUS SANTOSO’s Motion to this Court for an Order

approving the settlement with defendants of the claim relating to the death of her husband,

NIKKI BAGUS SANTOSO.

       IT IS HEREBY ORDERED as follows:

       1. The Motion for Approval of Settlement is GRANTED.

       2. The settlement allocations for decedent’s three children, R.F.R; R.F.D and R.F.K, as

          detailed in the Closing Statement is hereby APPROVED.

       3. Dismissing this action with prejudice and without costs against defendant and

          retaining jurisdiction to effectuate settlement; and providing plaintiff with such other

          relief as this Court may deem just.

       DONE and ORDERED in Chambers this ___ day of September, 2020.



                                                    ____________________________
                                                    Judge Thomas M. Durkin




                                                6
